Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 23, 2008 ROME BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 000-27481 16-1573070 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 W. Dominick Street, Rome, New York 13440-5810 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (315) 336-7300 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 2.02.Results of Operations and Financial Condition On April 23, 2008, Rome Bancorp, Inc. (the Company) issued a press release announcing its financial results for the quarter ended March 31, 2008. The press release also announced the declaration of a quarterly dividend in the amount of 8.5 cents ($0.085) per common share, payable May 22, 2008 to stockholders of record as of May 8, 2008. The press release also announced that the Companys Board of Directors has authorized the repurchase of 5% of it outstanding common stock over the next twelve month period. A copy of the press release is attached as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits (c) The following exhibit is furnished with this report: Exhibit No. Description Press release issued by Rome Bancorp, Inc. on April 23, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROME BANCORP, INC. By: /s/ Charles M. Sprock Charles M. Sprock Chairman of the Board, President and Chief Executive Officer Date:April 24, 2008 EXHIBIT INDEX Exhibit No. Description Press Release dated April 23, 2008.
